Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about October 16, 2009, which, upon a fact-finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency *633and the Commissioner of Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s failure for the relevant time period to plan for the future of the children, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship between respondent and the children (see Social Services Law § 384-b [7] [a], [f]; [3] [g] [i]). In particular,. the record shows that petitioner met regularly with respondent to prepare a service plan and review her progress, arranged visitation between respondent and the children, and assisted respondent with housing, and that, these efforts notwithstanding, respondent failed to attend individual therapy or address the mental condition that led to the children’s placement (see Matter of Nathaniel T, 67 NY2d 838, 842 [1986]).
A preponderance of the evidence supports the determination that it is in the best interests of the children to terminate respondent’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children have lived in the same foster home for at least five years, and the record demonstrates that the foster mother has provided loving care to the children. Under the circumstances, a suspended judgment is not warranted (see Matter of Sean LaMonte Vonta M., 54 AD3d 635 [2008]). Concur — Tom, J.E, Saxe, Moskowitz, Acosta and AbdusSalaam, JJ.